Title: To Thomas Jefferson from John Pittman, 1 May 1805
From: Pittman, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Alexandria May 1st. 1805
                  
                  The communication which your Excellency was pleased to address to me under date of the 27th. I had the honor to receive two days afterwards. While it cannot fail to be a cause of regret to those who petitioned for the removal of Colonel Peyton from his command, that their undertaking has proved ineffectual; I indulge a hope, that, with me, they will yield a prompt acquiesance to your decision. 
                  I pray you to accept assurances of the consideration & Respect with which, I am your Excellency’s very Obedient
                  
                     John Pittman 
                     
                  
               